In an action to recover damages for false arrest and malicious prosecution, etc., the defendant Town of Islip appeals from a judgment of the Supreme Court, Suffolk County (Hall, J.), entered July 15, 1996, which, after a jury trial on the issue of damages, is in favor of the plaintiffs and against it in the principal sum of $153,000.
Ordered that the judgment is affirmed, with costs.
Under the circumstances of this case, the jury’s verdict on *543the issue of damages did not "deviat[e] materially from what would be reasonable compensation” (CPLR 5501 [c]).
The appellant’s remaining contentions lack merit. O’Brien, J. P., Thompson, Pizzuto and Friedmann, JJ., concur.